1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      KUPAA KEA,
4
                            Plaintiff,
5                                                           2:20-cv-00109-KJD-VCF
      vs.                                                   ORDER
6     NEVADA BOARD OF PAROLE
      COMMISSIONERS, et al.,
7
                            Defendants.
8

9
            Before the Court is Plaintiff’s Motion for Extension of Time (ECF NO. 8).
10
            Plaintiff is asking for a 30-day extension to file an amended complaint.
11
            Accordingly,
12
            IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time (ECF NO. 8) is
13
     GRANTED.
14
            IT IS FURTHER ORDERED that Kea has until March 31, 2020 to file an amended complaint.
15
                                                      NOTICE
16
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
17
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
18
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
19
     may determine that an appeal has been waived due to the failure to file objections within the specified
20
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections
21
     within the specified time and (2) failure to properly address and brief the objectionable issues waives the
22
     right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.
23
     Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452,
24
     454 (9th Cir. 1983).
25
1            Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of

2    any change of address. The notification must include proof of service upon each opposing party’s attorney,

3    or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this rule may

4    result in dismissal of the action.

5            DATED this 27th day of February, 2020.
                                                                  _________________________
6                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
